Opinion op the Court by
Judge Peters:
It appears in the supplemental record that the judgment of the 22nd of September, 1865, and from which this appeal is prosecuted, as the memorandum on the original record of counsel shows, was after its rendition set aside, and all proceedings under it. A summons was then sued out against the infant and executed on her defendant, and a guardian ad litem then regularly appointed, who filed an answer and the final decree pronounced the 27th of October, 1866, from which there seem in fact to be no appeal.
But it is deemed best to finally dispose of this case now as it may be, or must have been the intention of counsel to have this last decree reviewed.
The alleged error that final judgment was rendered against the infant defendant before service of process, as already noticed, was a misconception of the proceedings.
The commissioner’s report of the indebtedness of A. B. Nor-wood to appellee is fully sustained by the proof, and presents the correct state of the accounts between the parties.
The deed of A. B. Norwood to his wife, and daughter, was subsequent in date to the creation of the debt of $450, it was a subsisting debt, founded on a valuable consideration at, and before the making of said deed, and as it was merely voluntary, it was void under the statute as to prior creditors, hence the court below properly subjected the house and lot to the payment to that as well as the debts for which the mortgage was executed. Perceiving, therefore, no error in the judgment, the same is affirmed.